Citation Nr: 0610883	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-21 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for non-Hodgkins lymphoma, 
claimed as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to May 1971, 
including honorable service in the United States Navy during 
the Vietnam era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he is entitled to service connection 
for non-Hodgkins lymphoma due to exposure to Agent Orange 
during service.  He maintains that he was exposed to Agent 
Orange while on board ship.  He also maintains that he should 
be presumed to have been exposed to Agent Orange because he 
disembarked from his ship onto Vietnam several times when his 
ship was moored there.

The Board notes that in August 2004, the veteran submitted 
pertinent evidence regarding his ship's history, for the time 
period that he was on board, and while his ship was serving 
in Vietnam.  A review of the record reveals that the 
veteran's claim was subsequently certified to the Board 
without the issuance of a supplemental statement of the case.  
The agency of original jurisdiction (AOJ) must review this 
evidence and issue a supplemental statement of the case prior 
to Board review of the veteran's claim.

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations, if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) 
(2005).  VA's Office of General Counsel (General Counsel) 
states that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in 
Vietnam) requires that an individual must actually have been 
physically present within the boundaries of the Republic.  
See VAOPGCPREC 27-97.  Specifically, VA's General Counsel 
holds that in order to establish qualifying "service in 
Vietnam," a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  Moreover, service on 
a deep-water naval vessel in waters off of the shore of the 
Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A).  Id.

The record reveals that the veteran was assigned to the 
U.S.S. Tower from January 1968 to July 1969.  The record 
further indicates that the U.S.S. Tower operated off the 
shores of Vietnam from October 6, 1968 to February 7, 1969.  
Additional development, including contacting the National 
Personnel Records Center (NPRC), to determine whether the 
veteran actually had any visitation on shore within the 
Republic of Vietnam is indicated.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NPRC and 
request any information which might verify 
the veteran's claim that he spent time 
ashore in Vietnam while aboard the U.S.S. 
Tower.  In particular copies of the ship's 
history and deck logs, dated from January 
3, 1968 to July 14, 1969 (the time the 
veteran was aboard the U.S.S. Tower) 
should be obtained.

2.  After the foregoing, the RO should 
review the veteran's claim and ensure that 
the notice requirements as outlined in 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006) have been 
satisfied.  If the determination is adverse 
to the veteran, he and his representative 
should be provided a supplemental statement 
of the case showing consideration of all 
evidence received since the April 2004 
statement of the case and given an 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






